Citation Nr: 0815742	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which declined to reopen the veteran's service connection 
claim for a low back disorder.  The RO issued a notice of the 
decision in April 2003, as well as another decision and 
notice of decision in August 2003.  The veteran timely filed 
a Notice of Disagreement (NOD) in October 2003, and in August 
2004 the RO provided a Statement of the Case (SOC).  
Thereafter, in October 2004, the veteran timely filed a 
substantive appeal, and then in July 2006 the RO issued a 
Supplemental Statement of the Case (SSOC).

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2007 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


                                                            
REMAND

In December 1996, after considering post-service private 
medical records from the 1990s, statements by the veteran, 
and Army Reserves records, the RO denied the veteran's 
original claim for service connection for a back disorder.  
The RO specifically noted in its decision that the veteran's 
service medical records had not been available for review 
despite efforts to obtain them.  It supplied a notice of this 
adverse decision in December 1996, which also apprised the 
veteran of his appellate rights.  The veteran thereafter did 
not submit an NOD with that determination.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Generally, if a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  However, if, after VA issues a 
decision on a claim, it receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file at 
the time of the prior decision, VA is required to reconsider 
the claim.  38 C.F.R. § 3.156(c) (2007).

In this case, a relevant December 1984 service medical record 
was associated with the claims file that had not been 
considered by the RO in its December 1996 rating decision.  
The December 1984 Screening Note of Acute Medical Care 
reflects that the veteran complained of back pain and 
received a diagnosis of mechanical back pain with spasm to 
the lower lumbar area due to trauma.  

The Board determines that the December 1984 service medical 
record relates to the claimed in-service back injury.  
Accordingly, 38 C.F.R. § 3.156(c) dictates that the RO must 
reconsider the veteran's claim for service connection.

The Board further determines that the AMC/RO must provide a 
VA medical examination to address the issue of whether the 
veteran's current back disorder is likely related to his in-
service back injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  Dr. C.B.'s opinion in May 2003 that "[i]t is 
more likely than not that the veteran'[s] currently diagnosed 
back condition is related, due to acute low back pain, the 
physician added that the latter was incurred and resolved in 
service" (emphasis added).  Another medical opinion is 
clearly warranted here, and such should discuss the impact, 
if any, that the veteran's 1993 post-service back injury had 
on his current disorder.  Obtaining a competent opinion is of 
particular importance in light of the lack of medical 
treatment records for a back problem during the post-service 
period spanning 1985 to 1993, as well as the fact that by the 
time of his 1985 service separation, the veteran's back 
problems may have resolved, as reflected by his Reports of 
Medical Examination and Medical History for Separation.    

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. Thereafter, the AMC/RO must provide a 
VA medical examination to determine the 
likely etiology of the veteran's current 
back disorder.  The VA examiner should 
review the claims file, to include the 
veteran's service medical records and 
post-service medical reports reflecting 
treatment for a back disorder in the 
1990s, and indicate that s/he has done so 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current low back disorder began 
during service or is causally 
linked to any incident of such 
service, to include the 
documented, December 1984 back 
injury?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.    

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case, the AMC/RO must 
adjudicate the veteran's claim for 
service connection for a low back 
disability on a de novo basis, with 
consideration of all of the relevant 
evidence and all of the applicable law 
and regulations.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC) and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





